Citation Nr: 1139112	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-39 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease, right knee (right knee disability).

2.  Entitlement to an evaluation in excess of 20 percent for synovial effusion with degenerative joint disease, left knee (left knee disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to automobile and adaptive equipment, or for adaptive equipment only.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right foot injury.

6.  Entitlement to service connection for a right foot disability, including residuals of a right foot injury and a right foot bone spur.



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, February 2006, and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In an August 2004 decision, the RO, in pertinent part, denied the Veteran's application to reopen a claim of entitlement to service connection for residuals, right foot injury, and denied entitlement to automobile and adaptive equipment or adaptive equipment only.  The Veteran filed a notice of disagreement in July 2005, and the RO issued a statement of the case in December 2005.  The Veteran filed a substantive appeal in December 2005 only with respect to the issues on appeal.  

In February 2006, the RO denied entitlement to service connection for right foot bone spur.  In August 2006, the RO denied entitlement to evaluations in excess of 20 percent for the Veteran's service-connected left and right knee disabilities.  The Veteran filed timely notices of disagreement with these claims and the RO issued statements of the case dated in August 2007.  The Veteran filed his substantive appeal with respect to these issues in October 2007.  

In his October 2007 substantive appeal, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the local regional office.  The Veteran was mistakenly scheduled for a DRO hearing, but in April 2009 was rescheduled for a Board hearing on October 6, 2009.  The Veteran reported for the hearing, but was apparently turned away because he was carrying a gun and carrying fake law enforcement badges.  The next day, the Veteran contacted the RO and indicated that he did not want a hearing any longer and that he would await a decision from the Board.  Since that time, the Veteran has not requested the opportunity to testify at another Board hearing.  In light of the above, the Board finds that the request to testify at a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2011).  

In December 2009, the Board remanded the issues of entitlement to increased ratings for bilateral knee disability; entitlement to automobile and adaptive equipment, or for adaptive equipment only; and, whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right foot injury.  

After reopening the claim of service connection for residuals of a right foot injury, the Board is recharacterizing this issue as entitlement for service connection for a right foot disability, to include residuals of a right foot injury and a right foot bone spur.  See Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2011).

The issues of entitlement to a TDIU; increased ratings for left and right knee disabilities; and, service connection for a right foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a service-connected vision impairment disability.  There is no indication of ankylosis of either knee, although both knees are service-connected disabilities.  There is no indication of the loss or permanent loss of use of one or both feet or hands.

2.  In a July 2001 Board decision, entitlement to service connection for bilateral foot disability was denied.  

3.  Additional evidence received since the Board's July 2001 decision which denied entitlement to service connection for bilateral foot disability is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for residuals of right foot injury, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for certification for automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2011).

2.  The July 2001 Board decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2011).

3.  New and material evidence has been received since the Board's July 2001 decision, and the claim of service connection for residuals of right foot injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen a previously denied service connection claim for residuals of right foot injury.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to his claim for automobile and adaptive equipment or for adaptive equipment only, in January 2010, a VCAA letter was issued to the Veteran with regard to this claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, and what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The notice provided sufficient notice to the Veteran with regard to his claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the December 2009 Remand.  The evidence of record contains the Veteran's treatment records and VA examination reports pertaining to the knees.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to automobile or adaptive equipment.

New & Material Evidence

The Veteran asserts that he sustained an in-service right foot injury that has caused his current foot problems.  That is, "while in service, [he] was running through an area where helicopter wreckage was located and a piece of wire or metal went into [his] boot and stuck in [his] right foot.  At that time, [he] just removed it and went on."  See January 2004 personal statement.  He adds that he had crepitus and swelling symptoms in-service, which he indicates is related to his current "permanent" problem of arthritis of the right foot.  See July 2005 notice of disagreement (NOD).

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  In December 1985, the Board denied entitlement to service connection for left knee disability.  Such decision is final.  38 U.S.C. §§ 211(a), 4004(a) (1982); 38 C.F.R. § 19.104 (1985).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The RO's September 1999 rating decision initially considered and denied the Veteran's claim of service connection for residuals of a bilateral foot injury (excluding cold weather residuals).  The Veteran proceeded to appeal that claim to the Board.  In a July 2001 decision, the Board denied entitlement to service connection for a bilateral foot disability finding no evidence of a current bilateral foot disability due to service.  Notably, the Board found there was no continuity of symptomatology of right foot pain due to a lack of post-service and objective evidence of foot disabilities.  Such decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Since the July 2001 Board decision, the evidence added to the record consists of the Veteran's written statements, VA treatment records, a VA examination report and Social Security Administration (SSA) disability records.  At the outset, the Board acknowledges potentially negative evidence concerning the continuing absence of a current right foot disability, since the January 2006 VA examiner found no acute abnormality and normal X-ray test results.  Nonetheless, there is also newly received evidence that demonstrates that the Veteran currently has osteoarthritis of the right foot, as indicated by VA outpatient treatment records showing recent diagnoses of osteoarthritis, not otherwise specified.  Indeed, a July 2005 VA treatment record noted the Veteran's complaints of continued foot pain and indicated a diagnosis of osteoarthritis DJD (degenerative joint disease) in the feet.  The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current right foot disability, a previously unestablished element of his claim.  

Moreover, the Veteran's lay statements and additional medical records indicate a continuity of pertinent symptomatology.  As mentioned, the Board's July 2001 decision found there was no continuity of symptomatology of right foot pain because lack of post-service, objective evidence; presumably, this referred to a lack of clinically diagnosed right foot disorders following separation in also precluding related-symptomatology.  However, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.

Indeed, in light of recent precedential case law, there is now competent evidence indicating the Veteran has continued to experience right foot pain during the many years since service, i.e., continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and, 38 C.F.R. § 3.159(a)(2).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for residuals of right foot injury is reopened.  38 U.S.C.A. § 5108.  

Automobile and adaptive equipment or for adaptive equipment only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following disabilities:  (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3).

A veteran is considered to be an "eligible person" for adaptive equipment only, if there is ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

The Veteran has no service-connected disability affecting his vision or hands.  Although the Veteran is separately seeking service connection for a right foot disability, his current disability appears to be osteoarthritis, but there is no indication of loss of use of the right foot.

And because the evidence also does not show the permanent loss of loss of use of either foot or hand, and because there is no permanent impairment of vision of both eyes, he is not an "eligible person" and therefore not entitled to financial assistance in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b); 38 C.F.R. § 3.808(b)(1).  

He also does not have the required ankylosis of one or both knees or hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  The Board recognizes service connection is in effect for disabilities affecting his knees.  While there is no disputing he has knee impairment, he retains some measure of range of motion in his knees.  This is not tantamount to ankylosis, which instead requires the complete immobility and consolidation of the knee joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The August 2010 VA examiner confirmed the Veteran does not have knee joint ankylosis.  In the absence of this necessary showing of ankylosis of one or both knees or one or both hips, the Veteran is ineligible for financial assistance in the purchasing of an automobile and adaptive equipment or adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of right foot injury is reopened.  To this extent, the appeal is allowed, subject to the directions set forth in the following remand section of this decision.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.


REMAND

Right foot disability

As detailed hereinabove, the medical evidence reflects that the Veteran may have osteoarthritis of the right foot and he has indicated a potential continuity of right foot pain symptoms since service.  He is competent, even as a layman, to make this proclamation, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2); see also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Thus, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right foot disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Bilateral knee disabilities

Per the December 2009 Remand, the Veteran underwent a VA examination in August 2010 to assess the severity of his bilateral knee disabilities.  The Veteran reported increased pain and stiffness in both knees.  He denied flare-ups, giving way, weakness, episodes of dislocation or subluxation, or locking episodes.  Also on physical examination, neither knee demonstrated instability.  On active motion of the left knee, the examiner found extension to zero degrees (full extension) and flexion limited to 121 degrees, with no objective evidence of pain on motion.  On active motion of the right knee, the examiner found extension to zero degrees (full extension) and flexion limited to 115 degrees, but with objective evidence of pain on motion.  Apparently for both knees, the examiner indicated there was objective evidence of pain on repetitive motion testing, with additional limitation of motion due to painful motion.  

Unfortunately, it is unclear from the examiner's notation regarding the Veteran's range of motion whether and what point during the range of motion he experienced any limitation of motion that was specifically attributable to pain.  See Mitchell v. Shinseki, No. 09-2169, at *17 (U.S. Vet. App. Aug. 23, 2011).  The examiner indicated objective evidence of pain on the right side with active motion, and on both sides with repetitive motion, but without stating the range-of-motion loss specifically due to pain on use.  Because the examiner failed to address any range-of-motion loss specifically due to pain on use, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination lacked sufficient detail necessary for rating.  Id, at *18.  Thus, remand is necessary to afford the Veteran another VA examination.

TDIU

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Pursuant to the December 2009 Board Remand, the Veteran's SSA records were associated with the claims folder.  On review of these records, the Board observes that the Veteran has received SSA disability benefits due in part to impairment from severe degenerative joint disease (DJD) in both knees.  In addition, the August 2010 VA examiner noted the Veteran has been unemployed for 10 to 20 years, from his prior occupation as an environmental services tech, due to his service-connected bilateral knee disabilities (as well as non-service connected sinus problems).  Thus, entitlement to a TDIU based on his service-connected disabilities has effectively been raised.  Consideration should be given to whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Thus, upon remand, the Veteran should be afforded a VA examination to address whether his service-connected disabilities have markedly interfered with his ability to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Additionally, while on remand, the Veteran should be afforded notice consistent with the VCAA with respect to his TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed right foot disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the right foot.

b)  For each disability of the right foot found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

3.  The Veteran should be scheduled for a VA orthopedic examination in order to ascertain the severity of his right and left knee disabilities.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should undertake range of motion studies of the knees, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knee.

The examiner should comment on whether the Veteran's service-connected right and left knee disabilities render him unable to secure and follow a substantially gainful occupation.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements.  The examiner should provide supporting rationale for any opinion offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of service connection for right foot disability should be adjudicated on the merits; the Veteran's claims for increased ratings for right and left knee disabilities should be readjudicated; and, the claim of entitlement to a TDIU should be adjudicated.  If any of the benefits sought are not granted in full, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


